Citation Nr: 1310718	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-25 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as due to exposure to chemical and/or biological agents.

2.  Entitlement to service connection for a gastrointestinal disorder, claimed as polyps, to include as due to exposure to chemical and/or biological agents.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In April 2011, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in New York City, New York.  A copy of the transcript is of record.  

In an August 2012 decision, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A cardiovascular disorder or gastrointestinal disorder was not noted in service.

2.  The Veteran does not have a current diagnosis of a cardiovascular disorder or a gastrointestinal disorder which is related to service, to include any exposure to chemical and/or biological agents.



CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or aggravated by service or as the result of any incident of service.  38 U.S.C.A. §§ 1101, 1100, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

2.  A gastrointestinal disorder was not incurred in or aggravated by service or as the result of any incident of service.  38 U.S.C.A. §§ 1101, 1100, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Another alternative for granting service connection is that certain chronic diseases, including arteriosclerosis, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Relevant to both claims, service records indicate the Veteran was involved in Project SHAD (Shipboard Hazard and Defense) testing during his naval service.  Project SHAD was part of a larger effort called Project 112, which was a comprehensive program initiated in 1962 by the Department of Defense (DoD) to protect and defend against potential chemical and biological warfare threats.  Service members were not test subjects, but rather were involved in conducting the tests.  

There is no specific statute or regulation pertaining to the development of claims alleging participation in Project SHAD.  Participating veterans, however, will be provided with a thorough clinical evaluation by VA and enhanced access to enrollment in the VA Health Care System, to include VA health care at no cost for any illness possibly related to their participation in that project.  VHA Directive 2004-016 (April 15, 2004) states that the DoD has provided VA with declassified information concerning the test name, date, location and ship involved; the names and service numbers of the participating veterans; and identification of the exposure types.  

DoD records indicate that the vessel upon which the Veteran was stationed was involved in biological and chemical testing from August to September 1968.  The vessel and those aboard it were exposed to bacillus globigii and methylacetoacetate.  The Board will now turn to the merits of the claims.

Coronary Artery Disease

Post-service evidence reflects cardiac symptomatology starting in 2003.  Specifically, private treatment letters from J.T., M.D. dated from August 2003 to January 2008 revealed the Veteran was stable and had coronary artery disease (CAD), status/post coronary stent for mid left anterior descending (LAD) lesion in October 2003 and hyperlipidemia with no evidence of any residual ischemia or other cardiac problem.  

He did not have cardiac symptoms, to include chest pain, dyspnea, palpitation, dizziness, or syncope, and results from stress tests showed bad mild small inferior fixed defect, mild inferior hypokinesis, and no findings of cardiac symptom, ischemic ST shift, chest discomfort, significant arrhythmia, or reversible defect.  August 2007 and September 2007 private treatment records listed the Veteran's active problems to include stable CAD and abdominal pain.  Therefore, CAD is currently shown and the first element has been met.

Despite a finding of a current disorder, the evidence does not reflect an in-service incurrence or injury related to the cardiovascular system.  Of note, he was without any abnormalities of the heart at the time he was examined and accepted for naval service in March 1968.  He also denied any history of palpitation or pounding heart.  In August 1969, he was found unfit for service by a physical evaluation board due to a depressive reaction, chronic.  No other physical impairment was noted at that time.  He was separated from service in October 1969.  

As the second element (in-service incurrence) is not demonstrated with respect to a cardiovascular disorder, the claim for service connection cannot be supported.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Next, as the disorder at issue, coronary artery disease, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (as arteriosclerosis), the provisions of 38 C.F.R. § 3.303(b) regarding continuity of symptomatology apply.  As noted above, continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

While 38 C.F.R. § 3.303(b) is applicable because the claim is based on a chronic disease listed in 38 C.F.R. § 3.309(a), the Veteran has, in fact, not asserted continuity of symptomatology.  Rather, he maintains that in-service exposure to chemical or biological materials caused him to develop cardiovascular disease many years after service.  To this end, the Board finds that the competent evidence does not support the claim based on a nexus.

Of note, in the first few decades that followed service, there are no records reflecting complaints of, treatment for, or a diagnosis related to a cardiovascular disorder.  VA medical examinations in October 1970 and October 1975 were negative for complaints or diagnosis of a cardiovascular disorder.  As referenced above, the evidence shows that he was first identified as having a cardiovascular disorder in 2003.

On the issue of medical nexus, the Veteran was afforded a VA examination of the heart in February 2009.  His claims file was reviewed in conjunction with the examination, and his medical history, to include a recent diagnosis of CAD, status/post angioplasty with stent for mid LAD lesion was noted.  The reported date of onset was 2003 when, upon a routine medical examination, he had an abnormal electrocardiography (ECG) and was referred to stress test and catheterization and had angioplasty with stent in mid LAD.  

On physical evaluation, pertinent findings revealed regular rhythm, normal heart size, S1 and S2 heart sounds were present, and absent jugular venous distension (JVD), murmur, click, and pericardial RUB.  After examining the Veteran and reviewing the claims file, to include the information regarding the Project SHAD, the same examiner, in an August 2012 VA medical opinion concluded that:

The Veteran did not have any complaints or treatment for a heart condition while in service.  Veteran had at routine medical examination an abnormal ECG in 2003 and he was referred to stress stated and cardiac cath.  He was diagnosed with CAD in 2003 more than 30 years after he left military service.  he had angioplasty with stent in mid LAD.  The preponderance of currently established medical scientific evidence does not support any relationship between CAD and exposure to chemical or biological agents in the SHAD program.  Hence his currently diagnosed CAD is not related to military service or exposure to chemical and/or biological agents as part of the SHAD program. 

A clear reading of the opinion weighs against the claim based on medical nexus.  Moreover, the Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

In addition, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Moreover, there is no medical evidence to the contrary.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

Gastrointestinal (Colon) Disorder

In a February 2008 private treatment record, A.L., M.D. reported the Veteran's initial screening colonoscopy revealed tubular villous adenoma of the rectum with severe dysplasia and carcinoma in situ with negative cauterized margin.  Follow up colonoscopy in March 2006 revealed mild chronic inflammation in the transverse colon and an unremarkable biopsy of the ileocecal valve.  Therefore, a gastrointestinal disorder is currently shown and the first element has been met.

Next, the Veteran was without any abnormalities of the gastrointestinal system at the time he was examined and accepted for naval service in March 1968.  He also denied any history of stomach, liver, or intestinal trouble.  As noted above, he was discharged in August 1969 after being found unfit for service due to a psychiatric disorder.  No physical impairment was noted at the time he was separated from service in October 1969.  

As the second element (in-service incurrence) is not demonstrated with respect to a gastrointestinal disorder, the claim for service connection cannot be supported.  See Kahana v. Shinseki, 24 Vet. App. at 438.  Further, as colonic polyps are not one of the chronic diseases listed in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) related to continuity of symptomatology is not for application. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's colon polyps to active duty, despite his contentions to the contrary.    

Of note, in the first few decades that followed service, there are no other records during this time period reflecting complaints of, treatment for, or a diagnosis related to a gastrointestinal disorder.  VA medical examinations in October 1970 and October 1975 were negative for complaints or diagnosis of a colon disorder.  In September 2007, the Veteran filed the current claim.  

The Veteran was afforded a VA medical examination of the intestines in February 2009.  His claims file was reviewed in conjunction with the examination, and his medical history, to include a recent diagnosis of colonic polyps was noted.  The reported date of onset was 2005 when he underwent a colonoscopy and was found with several polyps including a rectal tubulo villous adenoma with carcinoma in situ removed with negative cauterized margins.

On physical evaluation, pertinent findings revealed good overall general health and no signs of significant weight loss or malnutrition, signs of anemia, fistula, abdominal mass, or abdominal tenderness.  After examining the Veteran and reviewing the claims file, to include the information regarding the Project SHAD, the same examiner, in an August 2012 VA medical opinion concluded that:

The Veteran did not have any complaints or treatment for a gastrointestinal condition while in service.  Veteran was found to have colon polyps in 2005.  Veteran had colonoscopy and was found with several polyps including a villous adenoma in rectal area which was removed that showed carcinoma in situ.  Veteran was found to have colon polyps more than 35 years after discharge from military service.  the preponderance of the currently established medical evidence and scientific evidence does not support any relationship between colon polyps or colon cancer and exposure to chemical or biological agents in the SHAD program.  Hence his currently diagnosed condition of the colon is not related to military service or exposure to chemical and/or biological agents as part of the SHAD program.

A clear reading of the opinion weighs against the claim based on medical nexus.  Moreover, the Board finds that this examination was also adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  

In addition, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  Further, there is no medical evidence to the contrary.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

With respect to both claims, the Board has considered the Veteran's lay statement asserting a nexus between his current heart disease and colon polyps, and in-service chemical exposure.  Specifically, in written statements and at an April 2011 hearing before the Board, he denied any heart or gastrointestinal problems during service, but reported having a stent put in his heart and shortness of breath and colonic polyps in the recent past.  He suggested these disorders were linked to his exposure to chemical and biological agents during service.  

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Cardiovascular disease and gastrointestinal pathology are, however, complex disorders which require specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for cardiovascular and gastrointestinal disorders and there is no doubt to be otherwise resolved.  As such, the appeals are denied.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in susbstantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.101, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; and (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2007 and February 2008 that fully addressed all notice elements and was sent prior to the initial September 2008 RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied to both timing and content.

With respect to the Dingess requirements, within the December 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect ot the issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability to persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private medical treatment records, as identified by the Veteran.  Additionally, he was afforded a medical examination in February 2009 and follow-up medical opinions in August 2012.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.

Pursuant to the Board's August 2012 remand instructions, the RO arranged for the examiner who performed the February 2009 VA examinations to provide August 2012 addendums.  The addendums reflect that the examiner rendered opinions with sufficient rationale in response to the specific questions asked by the Board  Hence, the Board concludes that the August 2012 addendums were adequate and substantially complied with the August 2012 remand instructions.  VA's duty to assist is met.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions).

At his hearing, the Veteran requested and was granted additional time to submit private medical treatment records.  To date, no additional medical records have been received from the Veteran or his representative.  He has also not returned the appropriate authorization forms so that VA may obtain these records on his behalf.  

The duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000)(veteran cannot passively wait for help from VA).  Thus, VA is not required to provide any more assistance to him with regard to these private records, as the Veteran did not complete and return the required authorization form, or otherwise submit such records himself, and VA has no further obligations in this regard.  

Therefore, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   


ORDER

Service connection for a cardiovascular disorder, to include as due to exposure to chemical and/or biological agents, is denied.

Service connection for a gastrointestinal disorder, claimed as polyps, to include as due to exposure to chemical and/or biological agents, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


